AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                     for thH_                           EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
                           SCOTT S.,
                                                                                                         Dec 07, 2018
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 4:17-CV-05199-JTR
                                                                       )
       COMMISSIONER OF SOCIAL SECURITY,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion for Summary Judgment, ECF No. 26, is DENIED.
u
              Plaintiff’s Motion for Summary Judgment, ECF No. 21, is GRANTED, in part, and the matter is REMANDED to the
              Commissioner for additional proceedings consistent with this Court's order at ECF No. 28.
              Judgment is entered for Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               John T. Rodgers                               on motions for summary judgment.




Date: December 7, 2018                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Pam Howard
                                                                                          %\Deputy Clerk

                                                                             Pam Howard
